             Case 1:20-cv-00860-SAB Document 5 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PHILLIP CHRISTOPHER DISTIN,                          No. 2:20-cv-1230 CKD P
12                        Plaintiff,
13             v.
14   US ARMY, et al.,                                     ORDER
15                        Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. In his complaint, plaintiff alleges violations of his civil rights by defendants

19   which allegedly took place in Kern County. Kern County is part of the Fresno Division of the

20   United States District Court for the Eastern District of California. See Local Rule 120(d).

21             Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24             Good cause appearing, IT IS HEREBY ORDERED that:

25             1. This action is transferred to the United States District Court for the Eastern District of

26   California sitting in Fresno; and

27   /////

28   /////
                                                          1
          Case 1:20-cv-00860-SAB Document 5 Filed 06/23/20 Page 2 of 2

 1             2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                             United States District Court
 3                           Eastern District of California
                             2500 Tulare Street
 4                           Fresno, CA 93721
 5   Dated: June 23, 2020
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10
     1/bh
11   dist1230.22

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
